IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 183A14

                                     11 June 2015

 STATE OF NORTH CAROLINA

              v.
 TIYOUN JIMEK JACKSON


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 758 S.E.2d 39 (2014), reversing an order

entered on 10 January 2013 by Judge Christopher W. Bragg and vacating a judgment

entered on 7 January 2013 by Judge A. Robinson Hassell, both in Superior Court,

Guilford County. Heard in the Supreme Court on 19 March 2015.


      Roy Cooper, Attorney General, by Derrick C. Mertz, Assistant Attorney General,
      for the State-appellant.

      Staples S. Hughes, Appellate Defender, by Constance E. Widenhouse, Assistant
      Appellate Defender, for defendant-appellee.


      HUDSON, Justice.


      Defendant Tiyoun Jimek Jackson was stopped and searched on 9 April 2012

by Officer Timothy Brown of the Greensboro Police Department outside a shop known

for drug activity. Based on evidence obtained as a result of this stop, defendant was

indicted for possession of a firearm by a felon, possession of a firearm with an altered

serial number, and conspiracy to possess with intent to sell or deliver marijuana.
                                  STATE V. JACKSON

                                  Opinion of the Court



Defendant moved to suppress the evidence obtained as a result of the initial stop on

the basis that Officer Brown lacked reasonable suspicion to conduct an investigatory

stop of defendant. The trial court denied this motion and the Court of Appeals

reversed. Because we conclude that the trial court’s unchallenged findings of fact

establish that Officer Brown possessed reasonable suspicion to stop defendant, we

now reverse the decision of the Court of Appeals.

                     FACTS AND PROCEDURAL HISTORY

      On the evening of 9 April 2012, Officer Timothy Brown was assigned to patrol

the area of Greensboro surrounding Kim’s Mart, a shop known to police, including

Officer Brown personally, as the site of frequent hand-to-hand drug transactions. At

approximately 9:00 p.m., as Officer Brown approached the store in his marked patrol

vehicle, he witnessed defendant standing near the store’s newspaper dispenser with

another individual named Curtis Benton. Upon seeing the police vehicle, defendant

and Benton dispersed, with defendant walking east into Kim’s Mart and Benton

walking in the opposite direction to the west.

      Officer Brown continued down the road past Kim’s Mart, made a U-turn, and

started back toward Kim’s Mart. As he approached the store a second time, he saw

that defendant and Benton had returned and were again standing in front of Kim’s

Mart, approximately twenty feet from where Officer Brown first saw them. For a

second time, defendant and Benton separated and began walking away from each

other in opposite directions. As defendant walked by Officer Brown’s patrol car,


                                          -2-
                                 STATE V. JACKSON

                                  Opinion of the Court



Officer Brown stopped defendant to ask him about drug activity; he then told

defendant to place his hands on the car so he could frisk defendant for weapons.

Officer Brown then asked defendant for consent to search his person, and defendant

agreed. As Officer Brown was patting down defendant, defendant placed a loaded

handgun on the hood of the patrol car and told Brown that he had found the weapon

in the woods two weeks earlier. Officer Brown placed defendant under arrest and

handcuffed him. A separate search of Benton yielded marijuana packaged in a

number of small plastic bags.

      Based on the evidence obtained from the stops of defendant and Benton,

including the handgun seized from defendant and the marijuana and plastic bags

seized from Benton, defendant was indicted on 11 June 2012 for possession of a

firearm by a felon, possession of a firearm with an altered serial number, and

conspiracy to possess with intent to sell or deliver marijuana. Defendant moved to

suppress the evidence obtained as a result of the original seizure on the basis that

Officer Brown lacked reasonable suspicion to conduct an investigatory stop of

defendant. The trial court denied this motion in an order dated 5 December 2012.

On 7 January 2013, defendant pleaded guilty to the offenses for which he was indicted

while reserving his right to appeal the denial of his motion to suppress. In a divided

opinion, the Court of Appeals reversed the trial court, holding that the facts and

circumstances did not establish reasonable suspicion for Officer Brown to conduct an




                                          -3-
                                    STATE V. JACKSON

                                    Opinion of the Court



investigatory stop of defendant. State v. Jackson, ___ N.C. App. ___, ___, 758 S.E.2d
39, 46 (2014). The State appealed to this Court as a matter of right.

                                      ANALYSIS

      The sole issue presented in this appeal is whether the unchallenged facts found

by the trial court sufficiently establish reasonable suspicion for the initial

investigatory stop of defendant. Because we conclude that they do, we reverse the

decision of the Court of Appeals.

      As a general matter, “[b]oth the United States and North Carolina

Constitutions protect against unreasonable searches and seizures.” State v. Otto, 366
N.C. 134, 136, 726 S.E.2d 824, 827 (2012) (citing U.S. Const. amend. IV and N.C.

Const. art. I, § 20). However, the United States Supreme Court has long held that

the Fourth Amendment permits a police officer to conduct a brief investigatory stop

of an individual based on reasonable suspicion that the individual is engaged in

criminal activity. See, e.g., Terry v. Ohio, 392 U.S. 1, 30-31, 88 S. Ct. 1868, 1884-85

(1968). As that Court has recently described, reasonable suspicion requires specific,

articulable facts indicating present, ongoing criminal activity and will not allow a

stop based on a mere inchoate suspicion or “hunch”:

                   The Fourth Amendment permits brief investigative
             stops . . . when a law enforcement officer has a
             particularized and objective basis for suspecting the
             particular person stopped of criminal activity.          The
             reasonable suspicion necessary to justify such a stop is
             dependent upon both the content of information possessed
             by [the officer] and its degree of reliability. The standard


                                            -4-
                                  STATE V. JACKSON

                                  Opinion of the Court



             takes into account the totality of the circumstances—the
             whole picture. Although a mere “hunch” does not create
             reasonable suspicion, the level of suspicion the standard
             requires is considerably less than proof of wrongdoing by a
             preponderance of the evidence, and obviously less than is
             necessary for probable cause.

Navarette v. California, ___ U.S. ___, ___, 134 S. Ct. 1683, 1687 (2014) (citations and

internal quotation marks omitted). This same standard—reasonable suspicion—

applies under the North Carolina Constitution.       See, e.g., Otto, 366 N.C. at 136-37,

726 S.E.2d at 827 (noting that traffic stops, as a type of brief investigatory seizure,

are analyzed under the North Carolina Constitution using the reasonable suspicion

standard).   Therefore, when a criminal defendant files a motion to suppress

challenging an initial investigatory stop, the trial court can deny that motion only if

it concludes, after considering the totality of the circumstances known to the officer,

that the officer possessed reasonable suspicion to justify the challenged stop.

      When a motion to suppress is denied, this Court employs a two-part standard

of review on appeal: “ ‘The standard of review in evaluating the denial of a motion to

suppress is whether competent evidence supports the trial court’s findings of fact and

whether the findings of fact support the conclusions of law.’ ” Id. at 136, 726 S.E.2d

at 827 (quoting State v. Biber, 365 N.C. 162, 167-68, 712 S.E.2d 874, 878 (2011)). At

the Court of Appeals, defendant challenged only finding of fact number five on the

basis that it was not supported by competent evidence. The Court of Appeals agreed

that finding number five was unsupported, and the State does not challenge that



                                          -5-
                                  STATE V. JACKSON

                                  Opinion of the Court



determination here. Therefore, we review de novo whether the unchallenged findings

of fact are sufficient to establish that Officer Brown had reasonable suspicion to

conduct a brief investigatory stop of defendant.

      After holding a hearing regarding defendant’s motion to suppress, the trial

court entered a written order, dated 5 December 2012, which included the following

relevant findings of fact:

             1. Timothy D. Brown is and has been an officer for the
             Greensboro Police Department since August 15, 2009.


             2. Officer Brown based on training and experience is
             familiar with marijuana and other narcotic drugs.


                    ....


             4. Prior to April 9, 2012, Officer Brown had on two
             occasions contact with the defendant, Tiyoun Jimek
             Jackson.


                    ....


             11. On April 9, 2012, Officer Brown was assigned and was
             patrolling zone 450 in a marked patrol car.


             12. Officer Brown at approximately 9:00 pm was patrolling
             in the vicinity of Kim’s Mart located at 2200 Phillips
             Avenue.


             13. Based on Officer Brown’s experience as a Greensboro
             Police Officer he knows that the immediate area outside of
             Kim’s Mart has been the location of hundreds of narcotic


                                          -6-
                    STATE V. JACKSON

                     Opinion of the Court



investigations some resulting in arrests.


14. Officer Brown has personally made drug arrests in the
immediate area of Kim’s Mart.


15. Officer Brown is personally aware that hand-to-hand
drug transactions have taken place on the sidewalk and
street directly adjacent to Kim’s Mart as well as inside
Kim’s Mart.


16. At approximately 9:00 pm on April 9, 2012 Officer
Brown saw the defendant . . . and Curtis M. Benton
standing near the newspaper dispenser outside of Kim’s
Mart.


      ....


19. The defendant . . . and Curtis M. Benton upon spotting
Officer Brown in his marked patrol car stopped talking and
dispersed.


20. The defendant . . . went to the East and walked into
Kim’s Mart and Curtis M. Benton walked away, in the
opposite direction, to the West.


21. Officer Brown testified that his training and experience
indicate that upon the approach of a law enforcement
officer, two individuals engaged in a drug transaction will
separate and walk away in opposite directions.


22. Officer Brown continued past Kim’s Mart and down
Phillips Avenue.


23. After losing sight of the defendant . . . and Curtis M.
Benton, Officer Brown made a u-turn and headed back up

                             -7-
                                  STATE V. JACKSON

                                  Opinion of the Court



             Phillips Avenue toward Kim’s Mart.


             24. As Officer Brown again approached Kim’s Mart, the
             defendant . . . and Curtis M. Benton were again standing
             in front of Kim’s Mart approximately 20 feet from where
             Officer Brown saw them originally.


             25. Officer Brown pulled into the parking lot at Kim’s Mart.


             26. As Officer Brown was pulling into the parking lot at
             Kim’s Mart, the defendant . . . and Curtis M. Benton again
             separated and began walking away in opposite directions.

We conclude that these facts are sufficient, considering the totality of the

circumstances, to create reasonable suspicion to justify the initial investigatory stop

of defendant.

      In making this determination, we are mindful of the dangers identified by

defendant in his brief and at oral argument of making the simple act of walking in

one’s own neighborhood a possible indication of criminal activity. Here, defendant

was walking in, and “the stop occurred in[,] a ‘high crime area’ [which is] among the

relevant contextual considerations in a Terry analysis.” Illinois v. Wardlow, 528 U.S.
119, 124, 120 S. Ct. 673, 676 (2000) (citation omitted). However, we do not hold that

those circumstances, standing alone, suffice to establish the existence of reasonable

suspicion.   Here, in contrast, the trial court based its conclusion on more than

defendant’s presence in a high crime and high drug area. The findings of fact show

defendant stood at 9:00 p.m. in a specific location known for hand-to-hand drug



                                          -8-
                                 STATE V. JACKSON

                                 Opinion of the Court



transactions that had been the site of many narcotics investigations; defendant and

Benton split up and walked in opposite directions upon seeing a marked police vehicle

approach; they came back very near to the same location once the patrol car passed;

and they walked apart a second time upon seeing Officer Brown’s return.          We

conclude that these facts go beyond an inchoate suspicion or hunch and provide a

“particularized and objective basis for suspecting [defendant] of [involvement in]

criminal activity.” Navarette, ___ U.S. at ___, 134 S. Ct. at 1687 (citations and

quotation marks omitted). Accordingly, we reverse the Court of Appeals.

                                  CONCLUSION

      In sum, we conclude that the unchallenged findings of fact made by the trial

court sufficiently establish that Officer Brown of the Greensboro Police Department

had reasonable suspicion to conduct a brief investigatory stop of defendant.

Accordingly, we reverse the decision of the Court of Appeals.


      REVERSED.




                                         -9-